


Exhibit 10.5


SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of April 2, 2012, by and between POWER INTEGRATIONS, INC., a Delaware
corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of February 22, 2011, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1(a) is hereby amended by deleting "Fifty Million Dollars
($50,000,000.00)" as the maximum principal amount available under the Revolving
Line of Credit Note, and by substituting for said amount "Sixty-Five Million
Dollars ($65,000,000.00)," with such change to be effective upon the execution
and delivery to Bank of a promissory note dated as of April 2, 2012 (which
promissory note shall replace and be deemed the Revolving Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.


2.    Section 4.9(a) is hereby amended by deleting “1.50 to 1.00” as the
Modified Quick Ratio and substituting “1.05 to 1.00” in its place.


3.    Section 4.9(b) is hereby deleted in its entirety, and the following
substituted therefor:


(b)    Funded Debt to EBITDA not greater than 2.0 to 1.0 at all times, measured
quarterly using trailing 12 months EBITDA. For the purposes of this Section
4.9(b), “Funded Debt” shall be defined as consolidated indebtedness of the
Borrower and its Subsidiaries (including any current portions thereof)
determined on a consolidated basis in accordance with GAAP, without duplication,
including, without limitation, the outstanding and all obligations evidenced by
notes, loan agreements or other similar instruments, bonds, debentures,
reimbursement agreements, bankers' acceptances, bank guaranties, surety bonds
and similar instruments, and “EBIDTA” shall be defined for any period as the sum
of the following for such period determined on a consolidated basis, without
duplication, for the Borrower and its Subsidiaries in accordance with GAAP:  (i)
consolidated net income during such period, minus (ii) to the extent included in
the calculation of consolidated net income, (A) extraordinary or other
non-recurring non-cash losses, including any non-cash charges for stock-based
compensation expenses and impairment of intangibles, (B) consolidated interest
expense, (C) income taxes, (D) amortization and depreciation, (E) write-up of
acquired inventory to fair market value in



1

--------------------------------------------------------------------------------




accordance with GAAP, and (F) expense incurred in connection with certain
one-time events as may in the future occur, subject to the mutual agreement of
Borrower and Bank.


4.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.




POWER INTEGRATIONS, INC.
 
WELLS FARGO BANK,
 
 
 
NATIONAL ASSOCIATION
By:
/s/ Balu Balakrishnan
 
By:
/s/ Greg P. Cohn
 
Balu Balakrishnan,
 
 
Greg P. Cohn,
 
President and CEO
 
 
SVP / Relationship Manager




















2

--------------------------------------------------------------------------------




                                            


REVOLVING LINE OF CREDIT NOTE


$65,000,000.00
 
 
 
San Jose, California
 
 
 
 
April 2, 2012

                                
FOR VALUE RECEIVED, the undersigned POWER INTEGRATIONS, INC. ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at 121 S. Market Street, 2nd Floor, San Jose, California 95113, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Sixty-Five Million Dollars ($65,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Business Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in California are authorized or required by law to
close.


(b)    "Fixed Rate Term" means a period commencing on a Business Day and
continuing for one (1), three (3), or six (6) months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00); and provided further, that no Fixed Rate Term shall
extend beyond the scheduled maturity date hereof. If any Fixed Rate Term would
end on a day which is not a Business Day, then such Fixed Rate Term shall be
extended to the next succeeding Business Day.


(c)    "LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:


LIBOR =
Base LIBOR
 
 
100% - LIBOR Reserve Percentage
 



(i)    "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.


(ii)    "LIBOR Reserve Percentage" means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected



1

--------------------------------------------------------------------------------




changes in such reserve percentage during the applicable Fixed Rate Term.


(d)    "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either,
as designated by Borrower at Borrower's option, (i) at a fluctuating rate per
annum equal to the Prime Rate in effect from time to time, or (ii) at a fixed
rate per annum determined by Bank to be one and one-half percent (1.50%) above
LIBOR in effect on the first day of the applicable Fixed Rate Term. When
interest is determined in relation to the Prime Rate, each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced within Bank. With respect to each LIBOR selection hereunder, Bank is
hereby authorized to note the date, principal amount, interest rate and Fixed
Rate Term applicable thereto and any payments made thereon on Bank's books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted.


(b)    Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new Fixed Rate Term designated by Borrower. At any time any portion of this
Note bears interest determined in relation to the Prime Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at its sole option but
without obligation to do so, accepts Borrower's notice and quotes a fixed rate
to Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Prime Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or



2

--------------------------------------------------------------------------------




directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.


(d)    Payment of Interest. Interest accrued on this Note shall be payable on
the 1st day of each month, commencing May 1, 2012.


(e)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on February 1, 2013.


(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Balu Balakrishnan or Eric Verity, or Sandeep Nayyar, any one acting alone, who
are authorized to request advances and direct the disposition of any advances
until written notice of the revocation of such authority is received by the
holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.


(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.


PREPAYMENT:


(a)    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest



3

--------------------------------------------------------------------------------




determined in relation to LIBOR at any time and in the minimum amount of One
Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed). Please refer to the LIBOR early termination prepayment
example attached hereto as Exhibit A for illustrative purposes only.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of February 22,
2011, as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.




MISCELLANEOUS:


(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation,



4

--------------------------------------------------------------------------------




any action for declaratory relief, whether incurred at the trial or appellate
level, in an arbitration proceeding or otherwise, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


POWER INTEGRATIONS, INC.
 
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
 
 
 
Balu Balakrishnan,
 
 
 
 
President & CEO
 
 
 








5

--------------------------------------------------------------------------------






Exhibit A to Revolving Line of Credit Note




LIBOR EARLY TERMINATION PREPAYMENT EXAMPLE
 
 
 
Loan Amount advance under LIBOR rate
$1,000,000
 
 
 
 
Initial Date
2/1/2011
 
Initial Term
90-days
to 5/1/2011
Initial Rate (hypothetical rate for illustrative purposes only)
0.45%
 
 
 
 
Termination Date
4/1/2011
4/1/2011
Days Remaining
30-days
30-days
LIBOR at date of Termination for Days Remaining (30-day LIBOR)
0.30%
0.50%
 
 
 
Two examples - one rate higher and one lower at time of termination.
 
90-day LIBOR at initial term compared to Remaining days, 30-day LIBOR rate at
Termination Date
 
 
 
Prepayment Calculation
 
 
 
Rate Lower
Rate Higher
Interest over Remaining 30-Days if no termination (0.45%, 30days remaining)
375
375
Interest over Remaining 30-Days at new LIBOR Rate at Termination date: (example
0.30% and 0.50% with 30-days remaining)
250
417
Difference in Interest over Remaining Days in term
125
(42)
 
 
 
Prepayment that would apply:
125
none








6